Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is responsive to Amendments filed on 11/30/2021. As directed by the Amendment, claims 44 and 54 have been amended. As such, claims 44-60, 64-69 are pending in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 44-48 and 52, 54-58 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Danford (U.S. Publication 2013/0319420 hereinafter Danford) in view of Matila, JR. (U.S. Publication 2015/0059758 hereinafter Matila) and Chinquee (U.S. Publication 20150245675 hereinafter Chinquee).
Regarding claim 44, Danford discloses a positive expiratory pressure device comprising: a mask (Fig. 3, [0020]: wearable ventilatory training mask 10) comprising a body shaped to cover the user's mouth and nose (Fig. 3, [0021]: inner rubberized and enclosed perimeter defining layer 14 integrating a likewise perimeter extending seal 16 which cover nose and mouth of a wear) and defining an interior space (Figure 3 shown an interior space formed by the layer 14 and perimeter extending seal 16), wherein the mask is configured with at least one first port (Fig. 4, [0023]: openings formed by inner extending perimeter 42 and 46 and valve assemblies 30 and 34) that communicates directly between an ambient environment surrounding an exterior of the body and the interior space (Fig. 4 and [0023]: breathing communication between the interior and exterior of the mask body via the inhalation valve assemblies 30 and 34), wherein the at least one first port is configured with an inhalation valve (Fig. 4, [0022], [00]: air admittance valve subassemblies 30 and 34) and wherein the at least one first port defines the only inhalation path communicating with the body (Figure 1 an 4 shown this configuration), and a second exhalation port (Fig. 4, [0031]: one of the valve subassemblies 30, 32, and 34 (Figs. 4-6, [0027]: for example valve subassemblies 32 where the middle diaphragm 63 is being arranged in a second position in which preventing inhalation but enabling exhalation there through) can be configured as an exhalation port to provide a degree of exhalation resistance in the similar manner as inhalation resistance) that communicates directly between the interior space and the ambient environment (Figure 4 shown this configuration).
Danford does not explicitly disclose the second exhalation port sized to produce an exhalation pressure between 1-15cmH20, wherein the second exhalation port has an unobstructed orifice with a non-variable minimal cross sectional area that communicates directly between the interior space and the ambient environment and a neck tube coupled to the mask and extending downwardly therefrom.
), and also teaches the mask configured with an exhalation port (Fig.2, [0036], [0038]-[0039]: exhaust port assembly 10/20 having exhaust port 30) sized to produce an exhalation pressure 8 cmH2O ([0039] and Figure 2 shown that when the exhaust port 30 which has the same cross-sectional area as the second aperture 28g aligned, the produced exhalation pressure is 8cmH20 which is within the claimed range of 1-15cmH2O) wherein the second exhalation port has an unobstructed orifice (Fig. 2, [0039]: the exhaust port 30 has a cross-sectional area equal to that of the second aperture 28g – as such, when the exhaust port 30 aligned with the aperture 28g, it is an unobstructed orifice) with a non-variable minimal cross sectional area (Fig. 2, [0038] and [0039]: aperture 28g is circular) that communicates directly between an interior of the body ([0036]: the exhaust port assembly 10 can be incorporated to the patient interface 8 which would be then communicate directly to the ambient environment) and an ambient environment surrounding an exterior of the body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have replace Danford’s exhalation resistance valve subassembly with Matila’s exhalation port assembly, so that the second exhalation port sized to produce an exhalation pressure between 1-15cmH20, wherein the second exhalation port has an unobstructed orifice with a non-variable minimal cross sectional area that communicates directly between as the interior space and as the ambient environment, as taught by Matila, as an art-recognized alternative configuration of exhaust port assembly that used to restrict exhalation.
In addition, Chinquee discloses a face-mask (Fig. 9, [0025]: mask 12) and also teaches a neck tube (Fig. 7, [0025]: protecting material 18 is a fabric sleeve which is a vertical tubular) coupled to the mask (Fig. 9, [0026]: window cover 24 of facemask 12) and extending downwardly therefrom (Figures 6 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to replace Danford’s outer fabric layer 12 for a neck tube coupled to the mask and extending downwardly therefrom, as taught by Chinquee, for the benefit of keeping the neck of mask wear warm when mask is being used in high altitude settings (Chinquee’s [0002]-[003]). It is noted that Danford’s mask is used to replicate high altitude environment (Danford’s [0032]).
 Regarding claim 45, Danford as modified, discloses the positive expiratory pressure device of claim 44 wherein the neck tube (Chinquee’s Fig. 7, [0025]: protecting material 18 is a fabric sleeve which is a vertical tubular) is releasably coupled (Chinquee’s Fig. 6, [0026]: window cover 24 is detachably connects to the window frame 22, which is attached to the protecting material 18, via magnets 26) to the mask (Chinquee’s Fig.6: window cover 24 of mask 12).
Regarding claim 46, Danford as modified, discloses the positive expiratory pressure device of claim 45 wherein the neck tube (Chinquee’s Fig. 7, [0025]: protecting material 18 is a fabric sleeve which is a vertical tubular) is releasably coupled (Chinquee’s Fig. 6, [0026]: window cover 24 is detachably connects to the window frame 22, which is attached to the protecting material 18, via magnets 26) to the mask (Chinquee’s Fig.6: window cover 24 of mask 12) with a magnet (Fig. 6, [0026]: magnets 26).
Regarding claim 47, Danford as modified, discloses the positive expiratory pressure device of claim 44 wherein the neck tube (Chinquee’s Fig. 7, [0025]: protecting material 18 is a fabric sleeve which is a vertical tubular) does not cover the first or second ports ( Chinquee’s [0032]:  protecting material 18 is affixed permanently or detachable to the face mask 12 - which would not cover the Danford’s inhalation valve subassemblies or Matila’s exhaust port in the same manner shown on Danford’s Figures 2 and 3).

Danford as modified, does not explicitly disclose wherein the mask comprises fabric catches for aligning one or more openings in the neck tube with the first and second ports on the mask.
However, Danford teaches the mask (Fig. 4, [0021]: ventilator training mask 10) comprises fabric catches (Fig. 4 and [0023]: inner extending perimeter surfaces 42 and 46) for aligning one or more openings ([0023]: fabric layer 12 is mounted overlaying fashion over the inner rubberize layer 14 includes likewise aligning cutout profiles for mating with cutout perimeter surface 42, 44 and 46) in the neck tube (Chinquee’s neck tube/Fig. 7, [0025]: protecting material 18 is a fabric sleeve which is a vertical tubular) with the first and second ports (Fig. 4, [0023]: ports to receive air valve assemblies 30 and 34) on the mask.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Danford’s mask to include comprises fabric catches for aligning one or more openings in the neck tube with the first and second ports on the mask, as taught by Danford, for the benefit of providing proper attachment structure for the fabric layer 12/neck tube to the mask.
Regarding claim 52, Danford as modified, discloses the positive expiratory pressure device of claim 44, wherein the body (Danford’s Figure 3: body of face mask 14) defines a dead space external to the user (Danford’s Figure 3 shown this configuration).
Regarding claim 54, Danford discloses a method of using a positive expiratory pressure device comprising: positioning a body of a mask to cover a user's mouth and nose (Fig. 2, [0021]: layer 14 overlay the nose and mouth of the user), wherein the mask is configured with at least one first port  (Fig. 4, [0023]: openings formed by inner extending perimeter 42 and 46 and valve assemblies 30 and 34) configured with an inhalation valve (Fig. 4, [0022]: air admittance valve subassemblies 30 and 34) and communicating directly with an ambient environment surrounding an exterior of the body (Figure 2 and 4 shown this configuration), and a inhaling only from the ambient environment through the at least one first port (Figures 2-4 shown this configuration) and thereby opening the inhalation valve when the user inhaling through the inhalation valve (Fig. 6, [0026]: flexible diaphragm 64 of the air admittance valve subassembly 34 flexed and open the valve subassemblies 34 when the user mask wearer inhaling) and -3-S/N exhaling through the second exhalation port directly to the ambient environment from an interior of the body (Fig. 4, [0031]: one of the valve subassemblies 30, 32, and 34 (Figs. 4-6, [0027]: for example valve subassemblies 32 where the middle diaphragm 63 is being arranged in a second position in which preventing inhalation but enabling exhalation there through) can be configured as an exhalation port to provide a degree of exhalation resistance in the similar manner as inhalation resistance).
Danford silent as to wherein a second exhalation port comprising an unobstructed orifice with a non- variable minimal cross-sectional area; exhaling through the unobstructed orifice of the second exhalation port directly to the ambient environment from an interior of the body and creating an exhalation pressure between 1-15cmH2O.
However, Matila discloses a positive expiratory pressure device comprising: a mask (Fig. 1, [0031], [0035]: patient interface device 8 can be a nasal/oral mask) comprising a body shaped to cover the user's mouth and nose ([0011] and [0035]: nasal/oral mask or full face mask), and also teaches the mask configured with a second exhalation port comprising an unobstructed orifice (Fig. 2, [0039]: the exhaust port 30 has a cross-sectional area equal to that of the second aperture 28g – as such, when the exhaust port 30 aligned with the aperture 28g, it is an unobstructed orifice) with a non- variable minimal cross-sectional area (Fig. 2, [0038] and [0039]: aperture 28g is circular); exhaling through the unobstructed orifice of the second exhalation port directly to the ambient environment from an interior of the body and creating an exhalation pressure 8cmH20 ([0039] and Figure 2 shown that when 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have replaced Danford’s air exhaust valve assembly with Matila’s exhalation port assembly, so that the second exhalation port sized to produce an exhalation pressure between 1-15cmH20, wherein the second exhalation port has an unobstructed orifice with a non-variable minimal cross sectional area that communicates directly between as the interior space and as the ambient environment, as taught by Matila, as an art-recognized alternative configuration of exhaust port assembly that used to restrict exhalation.
Danford as modified does not disclose positioning a neck tube around a neck of the user, wherein the neck tube is coupled to the mask and holds the mask on the user.
However, Chinquee discloses a face-mask (Fig. 9, [0025]: mask 12) and also teaches positioning a neck tube (Fig. 7, [0025]: protecting material 18 is a fabric sleeve which is a vertical tubular) around a neck of the user (Figure 9 shown this configuration), wherein the neck tube is coupled to the mask and holds the mask on the user (Figures 6, 7 and 9 shown this configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have replaced Danford’s outer layer 12 for Chinquee’s neck tube/vertical tubular so that positioning a neck tube around a neck of the user, wherein the neck tube is coupled to the mask and holds the mask on the user, as taught by Chinquee, for the benefit of keeping the neck of mask wear warm when mask is being used in high altitude settings (Chinquee’s [0002]-[003]). It is noted that Danford’s mask is used to replicate high altitude environment (Danford’s Col. 11, Lns. 34-39).
Regarding claim 55, Danford as modified, discloses the method of claim 54 further comprising decoupling (Chinquee’s [0026]: window cover 24 detachably connected to the protective material 18 via the magnets 26 and window frame 22) the mask (Chinquee’s Fig. 7, [0026]: window cover 24 of mask from the neck tube (Chinquee’s Fig. 6, [0025]: protective material 18 is a fabric sleeve which is vertically tubular).
Regarding claim 56, Danford as modified, discloses the method of claim 55 wherein said decoupling comprises releasing a magnetic force (Chinquee’s [0026]: window cover 24 detachably connected to the protective material 18 via the magnets 26 and window frame 22) between the mask (Chinquee’s Fig. 7, [0026]: window cover 24 of mask 12/Matila’s patient interface 9) and neck tube (Chinquee’s Fig. 6, [0025]: protective material 18 is a fabric sleeve which is vertically tubular).
Regarding claim 57, Danford as modified, discloses the method of claim 54 further comprising positioning the neck tube (Chinquee’s Fig. 6, [0025]: protective material 18 is a fabric sleeve which is vertically tubular) on the user without (Chinquee’s [0026]: since the window cover 24 is detachable from the protective material 18, the protective material could be stay on the user while the window cover 24 is detached) the mask (Chinquee’s Fig. 7, [0026]: window cover 24) being positioned on the user.
Regarding claim 58, Danford as modified, discloses the method of claim 54 wherein the neck tube (Chinquee’s Fig. 6, [0025]: protective material 18 is a fabric sleeve which is vertically tubular) does not cover (Chinquee’s Fig. 6: since the first and second ports are position within the window cover 24/Matila’s patient interface 8, the fabric sleeve 18 does not cover the ports) the first (Robitaille’s auxiliary inspiration port) or second ports (Matila’s exhaust port 30).
Regarding claim 67, Danford as modified, discloses the method of claim 54 wherein the neck tube (Chinquee’s Fig. 6: protective material 18) has a continuous periphery defining a tubular structure (Chinquee’s Fig. 6, [0025]: protective material 18 is a fabric sleeve which is vertically tubular) with openings (Figure 6 shown this configuration) at each end of the tubular structure, and wherein positioning the neck tube around the neck of the user comprises passing the user's head through (Chinquee’s [0025]: sleeve 18 slide over the user's head and onto the user's neck) the tubular structure.

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Danford Matila and  Chinquee as applied to claim 44 above, and further in view of Pavesi (U.S. Publication 2007/0113853 hereinafter Pavesi).
Regarding claim 49, Danford as modified, discloses the positive expiratory pressure device of claim 44.
Danford as modified, silent about an elastic member configured to engage the user.
However, Pavesi discloses a breathing mask (Fig. 1, [0022]: mask 1) that being used in sports such downhill skiing and snowboarding especially in winter forms ([0035]) and neck tube (Fig. 2, [0022]: annular band 2 that enabling it to encircle the neck and at least the lower part of the head of the user), and also teaches an elastic member ([0023]: tunnels 4 which also a part of band 2 made of woven or nonwoven materials and elastic) configured to engage the user (Fig. 5, [0039]: band 2 of flexible material designed to encircle the neck and at least a lower part of the head of a user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention to modify Danford neck tube (Chinquee’s Fig. 7, [0024]: protecting material 18 is a fabric sleeve which is a vertical tubular) to have an elastic member configured to engage the user, as taught by Pavesi, for the benefit of adapting to characteristic of different users ([0024]).
Regarding claim 50, Danford as modified, discloses the positive expiratory pressure device of claim 49.
Danford as modified, silent about a drawstring mechanism for adjusting the elastic member.
However, Pavese teaches a drawstring mechanism (Fig. 1, [0024]: drawcord 3) for adjusting the elastic member (Fig1: tunnels 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention to modify Matila’s neck tube to have a drawstring mechanism for adjusting .

Claims 44 and 51 rejected under 35 U.S.C. 103 as being unpatentable over Danford in view of Matila and Sullivan, JR. (U.S. Publication 2010/0024826 hereinafter Sullivan).
Regarding claim 44, Danford discloses a positive expiratory pressure device comprising: a mask (Fig. 3, [0020]: wearable ventilatory training mask 10) comprising a body shaped to cover the user's mouth and nose (Fig. 3, [0021]: inner rubberized and enclosed perimeter defining layer 14 integrating a likewise perimeter extending seal 16 which cover nose and mouth of a wear) and defining an interior space (Figure 3 shown an interior space formed by the layer 14 and perimeter extending seal 16) , wherein the mask is configured with at least one first port (Fig. 4, [0023]: openings formed by inner extending perimeter 42 and 46 and valve assemblies 30 and 34) that communicates directly between an ambient environment surrounding an exterior of the body and the interior space (Fig. 4 and [0023]: breathing communication between the interior and exterior of the mask body via the inhalation valve assemblies 30 and 34), wherein the at least one first port is configured with an inhalation valve (Fig. 4, [0022]: air admittance valve subassemblies 30 and 34) and wherein the at least one first port defines the only inhalation path communicating with the body (Figure 1 an 4 shown this configuration), and a second exhalation port (Fig. 4, [0031]: one of the valve subassemblies 30, 32, and 34 (Figs. 4-6, [0027]: for example valve subassemblies 32 where the middle diaphragm 63 is being arranged in a second position in which preventing inhalation but enabling exhalation there through) can be configured as an exhalation port to provide a degree of exhalation resistance in the similar manner as inhalation resistance) that communicates directly between the interior space and the ambient environment (Figures 2 and 4 shown this configuration).

However, Matila discloses a positive expiratory pressure device comprising: a mask (Fig. 1, [0031], [0035]: patient interface device 8 can be a nasal/oral mask) comprising a body shaped to cover the user's mouth and nose ([0011] and [0035]: nasal/oral mask or full face mask), and also teaches the mask configured with an exhalation port (Fig.2, [0036], [0038]-[0039]: exhaust port assembly 10/20 having exhaust port 30) sized to produce an exhalation pressure 8 cmH2O ([0039] and Figure 2 shown that when the exhaust port 30 which has the same cross-sectional area as the second aperture 28g aligned, the produced exhalation pressure is 8cmH20 which is within the claimed range of 1-15cmH2O) wherein the second exhalation port has an unobstructed orifice (Fig. 2, [0039]: the exhaust port 30 has a cross-sectional area equal to that of the second aperture 28g – as such, when the exhaust port 30 aligned with the aperture 28g, it is an unobstructed orifice) with a non-variable minimal cross sectional area (Fig. 2, [0038] and [0039]: aperture 28g is circular) that communicates directly between an interior of the body ([0036]: the exhaust port assembly 10 can be incorporated to the patient interface 8 which would be then communicate directly to the ambient environment) and an ambient environment surrounding an exterior of the body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have replace Danford’s air exhaust valve assembly with Matila’s exhalation port assembly, so that the second exhalation port sized to produce an exhalation pressure between 1-15cmH20, wherein the second exhalation port has an unobstructed orifice with a non-variable minimal cross sectional area that communicates directly between as the interior space and as 
In addition, Sullivan discloses a mask ([0039]: breathing chamber 1 covers the wear’s mouth and nose) teaches a neck tube (Fig.1, [0058]: [0058]: fabric panel 2 extends down to cover full neck area 25) coupled to ([0037]: chamber 1 could be removably attached to the fabric panel 2 to allow cleaning and accessing wearer’s mouth and nose) the mask ([0039]: the flexible bowl- shaped concave chamber 1 portion of mask) and extending downwardly ([0058]: fabric panel 2 extends down to cover full neck area 25) therefrom where the necktube is used to keep a person warm in high altitude settings ([0045] and [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention to modify Danford breathing mask to replace the outer layer 12 with a neck tube coupled to the mask and extending downwardly therefrom, as taught by Sullivan, for the benefit of providing addition insulation of the neck from the cold weather condition (Sullivan’s [0056]) when mask is being used in cold weather.
Regarding claim 51, Danford as modified, discloses the positive expiratory pressure device of claim 44 wherein the neck tube (Sullivan’s [0061]: panels 2) is the only feature for securing (Sullivan’s Fig.1 and [0061]: full neck coverage constructed to slip-over the wear’s head) the mask to the user.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Danford, Matila and Chinquee as applied to claim 44 above, and further in view of Cragg et al. (U.S. Publication 2013/0312757 hereinafter Cragg).
Regarding claim 53, Danford as modified, discloses the positive expiratory pressure device of claim 44 wherein the unobstructed orifice (exhaust port 30) is configured as a single orifice (Matila’s Figure 2 shown exhaust port 32 is a single orifice).
2 and 78.540 mm2.
However, Cragg discloses a positive expiratory device ([0099]) and with exhalation valve may be elastomeric tube with an internal diameter of 2-5mm (which is 1-2.5mm in radius and area circle = π * r2 = (3.14 * (2.5 mm)2) = 19.6 mm2; which means the disclosed range of area is 3.142 mm2 to 19.6 mm2) that is compressed by a fulcrum ([0022]) that produce 0-15 cmH2O during expiration (0020). It is noted that Danford as modified by Matila already disclosed an exhalation port as a single orifice that produces 8 cmH2O; In light of the cited disclosure of Cragg, it would have it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Danford’s orifice to have an area between 3.142 mm2 and 19.6mm2, through routine experimentation in light of Cragg’s disclosure to produce 8 cmH2O expiration pressure.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Danford, Matila and Chinquee as applied to claim 44 above, and further in view of Colbaugh et al. (U.S. Publication 2013/0102916 hereinafter Colbaugh).
Regarding claim 60, Danford as modified, discloses the positive expiratory pressure device of claim 44.
Danford as modified, does not disclose an electronic module coupled to the mask, the electronic module comprising at least one sensor capable of measuring one or more body functions and/or parameters, and a control unit operable to determine at least one threshold based on data collected from the at least one sensor.
 However, Colbaugh discloses full face mask  ([0018]: mask body 22) and all valves ports, and sensors may be integrated into the mask body 22 ([0038]) and also teaches an electronic module coupled to the mask ([0021]:within mask body 22), the electronic module comprising at least one sensor (Fig. 1, [0021]: first parameter sensor 46A) capable of measuring one or more body parameters ([0024]: CO2 level), and a control unit (Fig.1, [0021]: controller/processor 10) operable to determine at least one threshold ([0024]: predetermined threshold as measured by one or more of the parameter sensors 46A) based on data collected from the at least one sensor ([0024]: parameter sensors 46A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention to modify Danford’s breathing mask to include an electronic module coupled to the mask, the electronic module comprising at least one sensor capable of measuring one or more body functions and/or parameters, and a control unit operable to determine at least one threshold based on data collected from the at least one sensor, as taught by Colbaugh, for the benefit of regulating the pressure within the mask ([0024]).

Claims 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Danford, Matila and Chinquee as applied to claim 44 above, and further in view of Yarahmadi (U.S. Publication 2016/0316831 hereinafter Yarahmadi).
Regarding claim 64, Danford as modified, discloses the positive expiratory pressure device of claim 44.
Danford as modified, does not disclose the neck tube is open along a portion or an entirety of a length thereof.
However, Yarahmadi teaches the neck tube (Fig. 6, [0027], [0042]: mask garment 10 cover lower face and neck area) is open (Fig. 7, [0031]: fastening mechanisms 140a, 140b, 140c and 140d allow adjustability for sizing and snugness of the mask garment to 10 around the lower face and head of the wearer. Since there are fastening mechanisms incorporated to the Yarahmadi’s neck tube, the neck tube is open in the back so that it can be wrapped around the head and neck and secured by the fasteners) along a portion or an entirety of a length thereof.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention to modify Danford’s neck tube so that the neck tube is open along a portion 
Regarding claim 65, Danford as modified, discloses the positive expiratory pressure device of claim 64 further comprising a fastener (see 112f claim interpretation from the final office action filed on 05/4/2021, since Fig. 7, [0030] disclose fastening mechanisms 140a, 140b, 140c and 140d can be hook and loops fasteners, snaps, etc. these are the same fastening mechanism as disclosed in the Specification of the Applicant) closing the open neck tube.
Regarding claim 66, Danford as modified, discloses the positive expiratory pressure device of claim 44 wherein the neck tube (Chinquee’s Fig. 6: protective material 18) has a continuous periphery defining a tubular structure (Chinquee’s Fig. 6: protective material 18 is a fabric sleeve which is vertically tubular) with openings (Figure 6 shown this configuration) at each end of the tubular structure.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Danford, Matila and Chinquee as applied to claim 54 above, and further in view of Cragg.
Regarding claim 59, Danford as modified, discloses the method of claim 54 wherein the unobstructed orifice (exhaust port 30) is configured as a single orifice (Matila’s Figure 2 shown exhaust port 30 is a single orifice).
Danford silent as wherein the orifice having an area between 3.142 mm2 and 78.540 mm2.
However, Cragg discloses a positive expiratory device ([0099]) and with exhalation valve may be elastomeric tube with an internal diameter of 2-5mm (which is 1-2.5mm in radius and area circle = π * r2 = (3.14 * (2.5 mm)2) = 19.6 mm2; which means the disclosed range of area is 3.142 mm2 to 19.6 mm2) that is compressed by a fulcrum ([0022]) that produce 0-15 cmH2O during expiration (0020). It is noted that Danford as modified by Matila already disclosed an exhalation port as a single orifice that produces 8 2 and 19.6mm2, through routine experimentation in light of Cragg’s disclosure to produce 8 cmH2O expiration pressure.

Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Danford, Matila and Chinquee as applied to claim 54 above, and further in view of Yarahmadi.
Regarding claim 68, Danford as modified, discloses the method of claim 54.
Danford as modified, does not disclose the neck tube is open along a portion or an entirety of a length thereof, and wherein positioning the neck tube around the neck of the user comprises wrapping the open neck tube around the neck of the user.
However, Yarahmadi teaches the neck tube (Fig. 6, [0027], [0042]: mask garment 10 cover lower face and neck area) is open along a portion or an entirety of a length thereof (Fig. 7, [0031]: fastening mechanisms 140a, 140b, 140c and 140d allow adjustability for sizing and snugness of the mask garment to 10 around the lower face and head of the wearer. Since there are fastening mechanisms incorporated to the Yarahmadi’s neck tube, the back of necktube is openable), and wherein positioning the neck tube around the neck of the user comprises wrapping the open neck tube (to fasten the mask garment 10, the user would wrap the mask garment 10 around the neck then align fastening mechanisms to secure the mask garment to the user) around the neck of the user.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention to modify Danford’s neck tube so that the neck tube is open along a portion or an entirety of a length thereof, and wherein positioning the neck tube around the neck of the user comprises wrapping the open neck tube around the neck of the user, as taught by Yarahmadi, for the 
Regarding claim 69, Danford as modified, discloses the method of claim 68 further comprising securing the open neck tube (Yarahmadi’s mask garment 10) around the neck of the user with a fastener (Fig. 7: fastening mechanisms 140a, 140b, 140c and 140d).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/MARGARET M LUARCA/             Primary Examiner, Art Unit 3785